DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on August 3, 2018.  It is noted, however, that applicant has not filed a certified copy of the DE 102018120533.3 application as required by 37 CFR 1.55, nor has an English language translation of the priority document been received.

Information Disclosure Statement
The information disclosure statement filed January 17, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the EP 2489413 reference has been received in the application.

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 1, 4a, and 5.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“in that a valve in the form of a throttle valve or a ball is inserted inside the tube” of claim 3 lines 5-6
“the two fastening adapters can be locked or fastened to one another in an airtight manner” of claim 5 lines 3-4
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “35” in Fig. 2
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both the “lung area” at Page 6 line 14 and the “lungs” at page 6 line 15.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the “mouth cavity” at Page 6 line 14 and the “tube” at page 6 line 24.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the “breathing air” at Page 6 line 15 and the “the bypass line” at page 7 line 31.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because lines 6-9 refer to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 line 4 reads “to one of the two channels,” but is suggested to read --to one of the air outlet channel or air inlet channel-- for consistent claim terminology throughout.
Claim 1 line 10 contains extraneous space before/above and after/below the term “characterized in that,” which should be removed.  Claims 2-9 each suffer from a similar deficiency.
Claim 1 line 13 reads “fluctuation arises with the respiratory,” but is suggested to read --fluctuation arises within the respiratory-- for grammatical correctness.
Claim 2 line 7 reads “in the tube,” but is suggested to read --in the curved tube-- for consistent claim terminology.
Appropriate correction is required.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1
Regarding claim 1, lines 6-7 recite the limitation “on which three openings are provided, which are coupled to one of the two hoses of the ventilating device and to a tube,” which renders the claim unclear.  It is unclear what hose or channel is connected to which opening.
Regarding claim 1, line 8 recites the limitation “which can be inserted,” which renders the claim unclear.  It is unclear if the language following the term “can” is or is not positively recited.  The Examiner suggests amending the claim to read --which is adapted to be inserted-- for clarity and to avoid positively reciting the human body.
Regarding claim 1, line 11 recites the limitation “the inhalation hose,” which lacks antecedent basis in the claim.
Regarding claim 1, line 12 recites the limitation “through which,” which renders the claim unclear.  It is unclear to what structure the term “which” refers.
Regarding claim 1, line 15 recites the limitation “the lung region,” which lacks antecedent basis in the claim.
Regarding claim 2, line 4 recites the limitation “the ventilating hose,” which lacks antecedent basis in the claim.
Regarding claim 2, lines 4-5 recite the limitation “or is connected to the latter,” which renders the claim unclear.  It is unclear to what structure the term “latter” refers.
Regarding claim 2, line 5 recites the limitation “the respiratory air inlet side,” which lacks antecedent basis in the claim.
Regarding claim 2, line 7 recites the limitation “the pressed-in air flow,” which lacks antecedent basis in the claim.
Regarding claim 3
Regarding claim 4, line 3 recites the limitation “the ventilating hose,” which lacks antecedent basis in the claim.
Regarding claim 4, lines 3-4 recite the limitation “on which the respiratory tract therapy device,” which renders the claim unclear.  It is unclear to what structure the term “which” refers.
Regarding claim 5, line 3 recites the limitation “fastening adapters can be locked or fastened,” which renders the claim unclear.  It is unclear if the limitations appearing after the “can” do or do not form a part of the claim.
Regarding claim 5, lines 3-4 recite the limitation “fastening adapters can be locked or fastened to one another in an airtight manner,” which renders the claim unclear.  It is unclear how the fastening adapters are attached to one another, as the fastening adapters are only shown attached to the curved pipe.  For purposes of examination, the claim will be interpreted as the fastening adapters attached to the curved pipe in an airtight manner.
Regarding claim 6, line 3 recites the limitation “the ventilating hose,” which lacks antecedent basis in the claim.
Regarding claim 6, line 3 recites the limitation “the exhalation hose,” which lacks antecedent basis in the claim.
Regarding claim 6, line 3 recites the limitation “and the latter,” which renders the claim unclear.  It is unclear to what structure the term “latter” refers.
Regarding claim 6
Regarding claim 7, line 3 recites the limitation “the hose,” which lacks antecedent basis in the claim.
Regarding claim 7, lines 3-4 recite the limitation “the exhalation pressure,” which lacks antecedent basis in the claim.
Regarding claim 7, line 4 recites the limitation “in the manner of a valve,” which renders the claim unclear.  It is unclear if the claim does or does not recite a valve.
Regarding claim 7, lines 4-5 recite the limitation “the used breathing air,” which lacks antecedent basis in the claim.
Regarding claim 7, line 5 recites the limitation “this hose,” which renders the claim unclear.  It is unclear to which of the hoses the claim is referring.
Regarding claim 9, line 3 recites the limitation “a type of branch,” which renders the claim unclear.  It is unclear to what structure the term “type” refers.
Regarding claim 9, line 3 recites the limitation “the oxygen flow,” which lacks antecedent basis in the claim.
Regarding claim 9, line 4 recites the limitation “in that the valve can be adjusted,” which renders the claim unclear.  It is unclear if the limitations appearing after the “can” do or do not form a part of the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1 recites the limitation “fluctuations generated in this way are passed on or transmitted in the lung region of the living being” in lines 14-15.  It appears that the Applicant positively relates the lung region to the generated air pressure fluctuations.
In the above claims, it appears the human body (i.e. the lung region) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2001/0007256 to Sugiara (herein Sugiara).
Regarding claim 1, Sugiara discloses a ventilating appliance (Fig. 1) consisting of a ventilating device (HFO artificial respiration apparatus 12 which also includes the controller 40, operation panel 43, and display block 44, Fig. 1) having an air outlet channel (inhale gas introduction block 62, Fig. 1) and an air inlet channel (exhaust path, Fig. 1), two hoses which are connected to one of the two channels of the ventilating device (inhale pipe 623 and exhale pipe 604, Fig. 1), and an air distributor (3-way branching pipe 170, Fig. 1), on which three openings are provided (openings in patient side pipe portion 171, oxygen supply pipe portion 172, and inhale gas exhaust pipe portion 173, Fig. 1), which are coupled to one of the two hoses of the ventilating device (pipe portions 172, 173 are coupled to inhale pipe 623 and exhale pipe 604, respectively, Fig. 1) and to a tube which can be inserted into the mouth or nose space of a living being (pipe portion 171 is connected to in-trachea insert tube 81, Fig. 1), characterized in that, a respiratory tract therapy device is inserted in the inhalation hose (oscillating air pressure urging block 50 is connected with an inserted into inhale pipe 623, Fig. 1), in that an air flow is generated by the ventilating device (air flows into inhale pipe 623 from supply ports 621a, 621b, Fig. 1), through which an intermittent air pressure fluctuation arises with the respiratory tract therapy device (diaphragm mechanism 56 of oscillating air block 50 transfers oscillating pressure to the inhale gas flowing in inhale gas pipe 623, Para. [0065], Fig. 1), and in that the air pressure fluctuations generated in this way are passed on or transmitted in the lung region of the living .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, as applied to claim 1 above, in view of US Pat. Pub. 2009/0199853 to Cegla (herein Cegla).
Regarding claim 2, Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara discloses a respiratory tract device (oscillating air pressure urging block 50), but Sugiara does not disclose the respiratory tract therapy device consists of a curved tube which is integrated in an airtight manner in the ventilating hose or is connected to the latter, in that a flexible hose is fastened to the respiratory air inlet side of the respiratory tract therapy device, and in that the opposite end of the hose oscillates in the tube and through the pressed-in air flow.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the respiratory tract therapy device (therapeutic device 1, Fig. 1) consists of a curved tube (curved pipe section 2, Fig. 1) which is integrated in an airtight manner in the ventilating hose or is connected to the latter (curved pipe section 2 is connected in an airtight manner through passage channel 12 with ambient or supplied air, Para. [0019], Fig. 1), in that a flexible hose is fastened to the respiratory air inlet side of the respiratory tract therapy device (hose 13 is attached to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the oscillating air pressure urging block of Sugiara to be the oscillating hose, mounted at the bend of inhale pipe 623, as taught by Cegla in order to minimize the chance of failure by reducing the number of parts, particularly powered parts.
Regarding claim 4, Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose two fastening adapters are provided on the ventilating hose, on which the respiratory tract therapy device is locked in the manner of a bayonet 15closure, a thread or by means of push buttons.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including two fastening adapters are provided on the ventilating hose (screw 14 and mouthpiece 6, Fig. 1), on which the respiratory tract therapy device is locked in the manner of a thread or by means of push buttons (screw 14 engages a thread 15 on curved pipe section 2, mouthpiece 6 engages curved pipe section 2 through push button engagement, Para. [0019], screw 14 and mouthpiece 6 are indirectly locked to one another through pipe section 2 in an airtight manner, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respiratory tract device of Sugiara to include fastening adapters as taught by Cegla in order to provide quick attachment/detachment of the tract from the hosing.
Regarding claim 5, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.20
Modified Sugiara further discloses wherein the two fastening adapters can be locked or fastened to one another in an airtight manner (Cegla screw 14 and mouthpiece 6 are indirectly locked to one another through pipe section 2 in an airtight manner, Fig. 1).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, as applied to claim 1 above, in view of US Pat. 5,451,190 to Liardet (herein Liardet).
Regarding claim 3, Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose the respiratory tract therapy device consists of a curved tube which is 5integrated in an airtight manner in the ventilating hose or is connected to the latter, in that a valve in the form of a throttle valve or a ball is inserted inside the tube, which valve is set into oscillating vibration by the pressed-in air flow.
However, Liardet discloses a respiratory therapy apparatus (Fig. 1) including a curved tube which is 5integrated in an airtight manner in the ventilating hose (the pipe curves from first tubular part 1 to third tubular part 3, Fig. 1), in that a valve in the form of a ball is inserted inside the tube (cone 5’ supports ball 6’ in the inhalation branch of therapy apparatus, Fig. 1), which valve is set into oscillating vibration by the pressed-in air flow (ball 6’ oscillates when inhalation occurs during respiration, Col. 4 lines 8-14, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the respiratory tract device of Sugiara with the ball valve as taught by Liardet in order to utilize a well-known type of device with the expected result of well-regulated pressure oscillation in the inhalation flow.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, as applied to claim 1 above, in view of US Pat. 4,967,744 to Chua (herein Chua).
Regarding claim 6, Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose the ventilating hose is enclosed by the exhalation hose and the latter, by means of a valve, passes the air flow pressed out by the ventilating device 30into the ventilating hose and then into the respiratory tract therapy device.
However, Chua teaches a flexible breathing circuit (Fig. 2) including wherein the ventilating hose (inner passage 49, Fig. 2) is enclosed by the exhalation hose (outer wall 48 enclosed inner passage 49, Figs. 2a and 4) and the latter, by means of a valve, passes the air flow pressed out by the ventilating device 30into the ventilating hose and then into the respiratory tract therapy device (air flows from ventilator 5 through inlet line 7 and through inner passage 49 to the patient, Fig. 2, exhaled gases pass back between inner passage 49 and outer wall 48, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hoses of Sugiara to be coaxial as taught by Chua in order to reduce the overall size of the device to increase user comfort with the device.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara and Chua, as applied to claim 6 above, and further in view of Cegla.
Regarding claim 7
Modified Sugiara discloses the used breathing air is conducted laterally beside this hose in the direction of the ventilating device (exhaled gases pass back between inner passage 49 and outer wall 48, Fig. 2).  Sugiara does not disclose wherein the hose of the respiratory tract therapy device is closed by the exhalation pressure of the ventilating device in the manner of a valve.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the hose of the respiratory tract therapy device is closed by the exhalation pressure of the ventilating device in the manner of a valve (flexible hose 33 is made of a flexible material that is capable of bending and pinching shut when backpressure occurs within the curved pipe section 2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of modified Sugiara to include a flexible hose closed by exhalation as taught by Cegla in order to prevent contamination of the inhalation tube with exhaled gases.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, as applied to claim 1 above, in view of US Pat. 6,095,135 to Clawson et al (herein Clawson).
Regarding claim 8, Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose a bypass line, into which a valve is inserted, is provided parallel to the 15respiratory tract therapy device, and in that the bypass line is opened or closed by the valve and the respiratory tract therapy device is connected to or separated from the ventilating device.
However, Clawson teaches an apparatus for providing benefits to respiratory gas (Fig. 2) including a bypass line (bypass line 61, Fig. 2), into which a valve is inserted (sleeve valve 70, Fig. 2), is provided parallel to the 15respiratory tract therapy device (bypass line 61 is provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of Sugiara to include a bypass line as taught by Clawson so that supplied gas that would be harmed passing through the respiratory device can be diverted (Clawson Col. 7 lines 17-20).
Regarding claim 9, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Sugiara further discloses the valve (Clawson sleeve valve 70) forms a type of branch for the oxygen flow from the ventilating device to the living being (Clawson bypass line 61 forms a separate branch for gas flow, Fig. 2), and in that the valve can be adjusted manually 25from the outside (sleeve valve 70 is manually twisted and adjusted, Clawson Col. 7 lines 41-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0348497 to Ebinger et al, US 2016/0045689 to Cegla, US 2012/0227741 to Cegla, US 2010/0101573 to Foley et al, US 4,062,358 to Kritzer, US 4,054,134 to Kritzer, and US 5,569,122 to Cegla each recite a device causing oscillations in the respiratory tract.
US 2014/0060537 to Hansmann et al, US 2015/0314101 to Acker et al, US 2010/0224189 to Lorenzen et al, and US 6,722,359 to Chalvignac each recite a ventilator device with separate inhalation and exhalation limbs connected with a Y-adaptor.
US 2003/0145855 recites a ventilator including a bypass line included in the inhalation branch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785